The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.  The Applicant argues that none of the cited references teach that “the detector is configured to be injected and/or implanted within a subject.”  Specifically, that “Hyde discloses a catheter inserted into a blood vessel and having a resonance circuit embedded in the tip region of the catheter.  The catheter in Hyde is not configured to be injected or implanted into the subject.”  
First, the fact that the sensor unit is sized to be placed on the tip of a catheter, and is built to be passed and used internally with a patient means that it is configured to be implanted.
Second, according to Merriam-Webster’s Online Dictionary, the definition of “inject” is “1(a): to introduce into something forcefully”.  It is noted that the catheter of Hyde can only be “inserted” by being pushed into the patient via a natural or non-natural opening.  The catheter would not enter the patient unless a doctor or a control mechanism applies a force to the catheter for insertion.  As such, this broadly reads on the definition of “inject”.  For at least this reason, the applicant’s argument is not persuasive and the Hyde reference remains applicable. 
For at least these reasons, the arguments are not persuasive and the following rejections remain.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al. (US Patent No. 6,957,098).
Hyde discloses markers for interventional devices in MRI systems (see Title).  Figure 2 is described as follows (at column 3, line 30 through column 4, line 10):
The system of FIG. 2 includes an MRI system. … The MRI system may be an ordinary MRI system which is well known in the art… an active marker is constructed in a distal tip region 203 of a catheter 207 for an intervention device… In one embodiment, the intervention device may be a catheter with an active marker assembly and the catheter has a catheter lumen extending therethrough from a proximal end to a distal end, a pressure sensitive device attached to, for example, the distal end of the catheter… the pressure sensitive device may receive a pressure from the patient's blood pressure… It would be appreciated that the resonant circuit 205 is embedded in the tip portion of the catheter 207. According to one embodiment, when the catheter is inserted into an internal part of the patient, such as blood vessel 206 of the human heart 202, the resonant circuit embedded in the tip portion of the catheter is placed inside the vessel 206. The dotted portions of the Figures are enlarged for better illustration only.
When the pressure sensitive device 208 receives a pressure 204 from the patient's body (e.g., the patient's blood pressure), the pressure sensitive device 208 determines an oscillating frequency of the resonant circuit 205 coupled to the pressure sensitive device. As a result, the resonant circuit 205 starts to oscillate at a resonant oscillating frequency determined by the values of the components of the resonant circuit. It would be appreciated that the oscillating frequency may be adjusted substantially close to the Larmore frequency used by the MRI system. When the resonant circuit 205 oscillates, it generates a radio frequency (RF) signal having a frequency close to the resonant oscillating frequency of the resonant circuit. The RF signal from the circuit is broadcast and received by the MRI coil 209 and thereafter is transferred to the MRI receiving system 201.

As such, Hyde teaches a circuit 205 configured to electromagnetically couple to an imaging device (e.g., the MRI system in Figure 2) based on resonant characteristics of the circuit (e.g., “the resonant circuit 205 starts to oscillate at a resonant oscillating frequency determined by the values of the components of the resonant circuit”), wherein the circuit is further configured to alter the resonant characteristics in response to detecting a physiological and/or biochemical parameter (e.g., the patient’s blood pressure).  
Regarding the limitation of “configured to be injected and/or implanted within a subject”, (1) the fact that the sensor unit is sized to be placed on the tip of a catheter, and is built to be passed and used internally within a patient means that it is configured 

Regarding claim 22, Hyde teaches the use of a masking effect at column 4, lines 30-61: “when an RF signal is generated from the resonant circuit located at the distal end of the catheter, the RF signal is received by the MRI receiving system and displayed as a bright spot while the rest of the image remains relatively darker. As a result, the location of the distal end of the catheter may be determined. This process is also called masking effect.”  Hyde continues in this paragraph to discuss that this masking effect can be turned on and off, and one method of doing so is “by detuning the resonant circuit. The detuning is accomplished by changing the value of the resistor thus changing the resonant frequency of the RLC circuit. By using the pressure sensor in the resonant circuit, the value of the resistor would change as the blood pressure changes with every heartbeat”.  Therefore, Hyde teaches to alter the resonant frequency of the circuit based on the patient’s blood pressure in as a method of detuning the circuit, which is “configured to alter… a resonant frequency of the circuit” are claimed.
Regarding claims 25-26, Hyde teaches that “The resonant circuit may be activated by changes in the magnetic field, magnetic field gradients or the emitted RF energy produced by the MRI system” (see column 4, lines 20-22) and that the operation of the RLC circuit “is done without any excitation of the RLC circuit from an external source other than an ordinary MRI system” (see column 4, lines 30-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-8, 10-11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US Patent Pub. No. 2012/0143027) in view of Hyde et al. (US Patent No. 6,957,098).
Phillips discloses field effect transistors for detection of nosocomial infection (see Title).  The disclosed methods of Phillips “may be utilized for continuous in vivo monitoring of a potential infection site and may be utilized to alert patients and/or health care providers to changes in the local environment due to the presence of a pathogen” … “methods utilize ion sensitive field effect transistors (ISFETs) to detect changes in ionic concentration at the site due to the presence of a pathogen” (see Abstract).  “An ISFET may be associated with a biological material such as an enzyme or a specific binding partner for an expression product of a pathogen to improve detection. Upon interaction of the expression product with the enzyme or the probe, the electrical characteristics of the ISFET may change, detection of which may then provide information as to the existence a pathogen at the site” (see Abstract).
“Housed within enclosure 610 is a detector 68 coupled to line 622. Detector 68 may include a microprocessor or other signal processor configured to evaluate the strength or other characteristics of the output signal received over 622 to, e.g., correlate the signal to a predetermined trigger level beyond which the potential of an infectious concentration of pathogens at the detection site … Upon detection of a change in output that exceeds this predetermined set point, a detection signal may be produced that may be coupled to line 615 for passage to a signaling device 616” (see paragraph 71).  “[S]ignaling device 616 may include a transmitter portion that, upon initiation of the detectable signal, may transmit an electromagnetic signal to receiver 618” (see paragraph 72).  Additionally, Phillips teaches that “an ISFET may be utilized to directly measure changes in local pH” (see paragraphs 22-23), where according to Phillips such changes in pH may be due to the presence of pathogens.  It is noted that the ability to measure changes in pH is taught by Phillips and these methods would be capable of measuring such changes regardless of whether or not they are due to pathogens.
Therefore, Phillips teaches the use of a transistor to detect a predetermined physical parameter and an antenna as a signaling device to transmit an electromagnetic signal to a receiver.

Hyde discloses markers for interventional devices in MRI systems (see Title).  Figure 2 is described as follows (at column 3, line 30 through column 4, line 10):
The system of FIG. 2 includes an MRI system. … The MRI system may be an ordinary MRI system which is well known in the art… an active marker is constructed in a distal tip region 203 of a catheter 207 for an intervention device… In one embodiment, the intervention device may be a catheter with an active marker assembly and the catheter has a catheter lumen extending therethrough from a proximal end to a distal end, a pressure sensitive device attached to, for example, the distal end of the catheter… the pressure sensitive device may receive a pressure from the patient's blood pressure… It would be appreciated that the resonant circuit 205 is embedded in the tip portion of the catheter 207. According to one embodiment, when the catheter is inserted into an internal part of the patient, such as blood vessel 206 of the human heart 202, the resonant circuit embedded in the tip portion of the catheter is placed inside the vessel 206. The dotted portions of the Figures are enlarged for better illustration only.
When the pressure sensitive device 208 receives a pressure 204 from the patient's body (e.g., the patient's blood pressure), the pressure sensitive device 208 determines an oscillating frequency of the resonant circuit 205 coupled to the pressure sensitive device. As a result, the resonant circuit 205 starts to oscillate at a resonant oscillating frequency determined by the values of the components of the resonant circuit. It would be appreciated that the oscillating frequency may be adjusted substantially close to the Larmore frequency used by the MRI system. When the resonant circuit 205 oscillates, it generates a radio frequency (RF) signal having a frequency close to the resonant oscillating frequency of the resonant circuit. The RF signal from the circuit is broadcast and received by the MRI coil 209 and thereafter is transferred to the MRI receiving system 201.

As such, Hyde teaches a circuit 205 configured to electromagnetically couple to an imaging device (e.g., the MRI system in Figure 2) based on resonant characteristics of the circuit (e.g., “the resonant circuit 205 starts to oscillate at a resonant oscillating frequency determined by the values of the components of the resonant circuit”), wherein the circuit is further configured to alter the resonant characteristics in response to detecting a physiological and/or biochemical parameter (e.g., the patient’s blood pressure).
Regarding the limitation of “configured to be injected and/or implanted within a subject”, (1) the fact that the sensor unit is sized to be placed on the tip of a catheter, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an RLC circuit for transmitting an indication of a predetermined physical parameter, as is taught by Hyde, and to use this as the signaling device in the system and methods of Phillips, in order to provide for the ability to detect any number of physical parameters in vivo (e.g., paragraph 20 of Phillips provides numerous groups of bacteria and/or micro-organisms that can be detected via the transistor methods, while paragraphs 22-23 indicate that changes in pH level can be detected with the use of ISFETs via the same methods)  and to localize where these exist in the patient simply by imaging with an MRI device (see taught by Hyde), thereby providing information about the existence of the bacteria, micro-organisms or pH level changes, as well as their location in the body.  As such, this presents an improvement over Phillips alone, since localization of the issue can also be identified.

Regarding claim 5, it is noted that Hyde teaches that “In a particular embodiment, the resonant circuit may include a radio frequency (RF) coil 303, a capacitor 304, and a pressure sensitive resistor 305, which may be utilized at the end of a catheter to make it visible during an MRI while interventional procedures are being performed” (see column 4, lines 11-29).  As shown in Figure 3A, this circuit is shown around the catheter with the inductor located at the distal-most portion of the catheter.  It would have been obvious to one of ordinary skill in the art that the inductor 303 as shown in this figure is utilized to “make it visible during an MRI”, as a resistor and a capacitor would not be capable of coupling with the RF coils of the MRI device.
Regarding claim 6, it is noted that Phillips teaches the use of CHEMFETs and/or ISFET (see above description, and also paragraphs 4-5).
Regarding claim 7, it is noted that the teachings of Phillips provides the determination of a biochemical analyte (see paragraphs 4-5).

Regarding claim 10, it is noted that the teachings of Hyde specifically provide for an MRI system to couple with the antenna of the sensor device created by the combination of Phillips with Hyde.
Regarding claim 11, it is noted that Phillips teaches that “Upon interaction of the expression product with the enzyme or the probe, the electrical characteristics of the ISFET may change, detection of which may then provide information as to the existence a pathogen at the site” (see Abstract). “in the presence of a pathogen, the ion concentration in the in vivo vicinity of an ISFET may change, leading to a detectable change in conductivity or voltage between the source and drain of the ISFET. Detection of the change in electrical characteristics of the ISFET may alert a patient and/or medical personnel to existence of a pathogen at the site” (see paragraph 21).
Regarding claims 23 and 24, it is noted that Hyde teaches the limitations of claim 21 (as clearly articulated in the rejection of claim 21), and further that the combination of Phillips with Hyde provides for the use of a transistor that may detect a physiological characteristic and transmit this finding via signaling device, wherein the combination with Hyde incorporates the use of an RLC circuit as the signaling device which would be modulated by the transistor.
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Hyde as applied to claims 1 above, and further in view of Mueller et al. (US Patent Pub. No. 2018/0131230).
Phillips in combination with Hyde is described above with respect to claim 1.  However, neither of these references explicitly discuss how to incorporate the transistor into an RLC circuit in series.
Mueller teaches the use of a resonant circuit for transmission of information (see Abstract).  The RLC circuit is shown in Figure 1.  However, Figure 3 illustrates another version of the circuit in which the inductor, capacitor and resistor are all still in series with one another, but also are in “series connection of a first electric component 304 see paragraph 76).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize one or multiple transistors (e.g., FETs) in series with an RLC circuit to modulate transmission via “variable excitation of the resonant [RLC] circuit”, as taught by Mueller, and to utilize this particular arrangement of incorporation of a transistor within an RLC circuit to provide indication of detection of pH level changes via the combination of Phillips with Hyde, as a mere design choice of the manner by which the transistor can be incorporated (with alternative options presented by the below rejection of claims 3 and 4).

Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Hyde as applied to claims 1 and 21 above, and further in view of Control Tutorials for MATLAB & Simulink (Non-Patent Literature, herein NPL1, dated June 19, 2015).
Phillips in combination with Hyde is described above with respect to claim 1.  However, neither of these references explicitly discuss how to incorporate the transistor into an RLC circuit to be used as a switch.
NPL1 teaches the use of transistors as switches, and provides the below circuit diagram on pages 7 and 13 (page numbers based on the document accompanying this Office action):

    PNG
    media_image1.png
    268
    1279
    media_image1.png
    Greyscale

As shown in the figure to the right, the transistor here is explicitly shown in parallel with the capacitor, thereby reading on claim 3.  Also, the inductor (including L and Req), capacitor C, and resistor R are shown in series, thereby reading on claim 4.
It would have been obvious to one of ordinary skill in the art at the time of the invention to one of ordinary skill in the art at the time of the invention to configure the transistor into a circuit as taught by NPL1, in order to create the use of the transistor as a switch within the system and method taught by the combination of Phillips with Hyde, which would said switching would therefore be based on a detection by the transistor of whatever variable the transistor is set to analyze.


Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Hyde as applied to claims 1 and 21 above, and further in view of Schroter (US Patent Pub. No. 2011/0087080).
Phillips in combination with Hyde is described above with respect to claim 1. Similarly (and with regard to claim 27), the combination of Phillips with Hyde to teach a detector having a transistor and an RLC circuit is described above with respect to claim 1, which also reads on the limitations of claim 21.   However, Phillips discusses the use of an ISFET and/or CHEMFET.  This does not explicitly teach a transistor that would detect an optical signal.
Schroter teaches a detection device for vital signs (see Title).  “The invention relates to a device for detecting vital signs comprising a sensor … which sensor has at least one detection means configured to detect a vital sign from the group comprising oxygen content of the blood, body temperature, skin moisture, conductivity of the skin, see Abstract).  As stated in paragraph 14, “As the detector, it is preferable to use a photo transistor”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a photo-transistor as a sensor for detection of certain vital signals and/or physiological signals, as taught by Schroter, and to utilize such a sensor device in place of the ISFET and/or CHEMFET taught by Phillips in the combination of Phillips with Hyde as a mere matter of design choice, being dependent upon the physiological signal that is desired to be tracked.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M KISH/           Primary Examiner, Art Unit 3799